         Case: 1:19-cr-00242-DAP Doc #: 63 Filed: 11/23/20 1 of 3. PageID #: 356




                                 IN THE UNITED STATES DISTRICT
                                   COURT FOR THE NORTHERN
                                   DISTRICT OF OHIO EASTERN
                                            DIVISION


      UNITED STATES OF AMERICA,
                                                             )
                            Plaintiff                        )   CASE NO. 1:19-CR-242
                                                             )
                                                             )   JUDGE DAN A. POLSTER
              v.                                             )
                                                             )   OPINION AND ORDER
      ALVIN HOWELL,                                          )
                                                             )
                            Defendant.                       )

                                                 MEMORANDUM

           Before the Court is Defendant Alvin Howell’s Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(I) for Immediate Release Due to COVID-19 Circumstances, Doc ##: 46

and 56. For the foregoing reasons, Howell’s motion is DENIED.

                                            I.    Background

           On December 17, 2019, Defendant Howell was sentenced to 30 months of imprisonment

after pleading guilty to a one count indictment for felon in possession of a firearm and ammunition.

Howell is currently held at FCI Cumberland and has a release date of February 13, 2022.1 Howell

suffers from asthma, ADHD, PTSD, and is a former smoker. He asks the Court to release him

immediately due to the fact that these medical conditions have life threatening consequences if he

were to test positive for COVID-19. On November 13, 2020, the Government filed a response in

opposition. Doc #: 60. Defendant filed his reply on November 17, 2020. Doc #: 61.




1
    Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Nov. 19, 2020).


                                                         1
       Case: 1:19-cr-00242-DAP Doc #: 63 Filed: 11/23/20 2 of 3. PageID #: 357




                                               II.    Discussion2

        Under § 3582(c)(1)(A)(i), before granting a sentence modification, a court must find: (A)

extraordinary and compelling reasons warrant a sentence modification; (B) the defendant is not a

danger to the safety of any other person or the community, and (C) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). United States v. Hardin, Case

No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at *5 (N.D. Ohio Apr. 7, 2020).

A. Extraordinary and Compelling Reasons

        To determine whether extraordinary and compelling reasons for sentence modification

exist, the Court considers whether: (1) the defendant is at high risk of having grave complications

should he contract COVID-19, and (2) the prison where the defendant resides has a severe COVID-

19 outbreak. See Hardin, 2020 U.S. Dist. LEXIS 90855, at *5-6; see also United States v. Jones,

No. 20-3701, 2020 U.S. App. LEXIS 36620, at *19 (6th Cir. Nov. 20, 2020) (“district courts have

full discretion in the interim to determine whether an “extraordinary and compelling” reason

justifies compassionate release...”).

        The Centers for Disease Control and Prevention (“CDC”) have determined that certain

medical conditions unquestionably present an increased risk from COVID-19.3 Howell suffers

from asthma, a medical condition that may pose an increased risk for severe illness from COVID-

19. Therefore, the Court finds that Howell satisfies the first prong of the “extraordinary and

compelling reasons” test.




2
  A defendant must satisfy § 3582(c)(1)(A)(i)’s exhaustion requirement before filing a motion for compassionate
release. Howell has satisfied the exhaustion requirement.
3
  People of Any Age with Underlying Medical Conditions, CENTERS FOR DISEASE CONTROL AND
PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Nov. 19, 2020).


                                                        2
       Case: 1:19-cr-00242-DAP Doc #: 63 Filed: 11/23/20 3 of 3. PageID #: 358




        Howell, however, fails the second prong of the “extraordinary and compelling reasons”

tests. To date, 1 inmate and 3 staff are currently positive for COVID-19, and 7 inmates have since

recovered at FCI Cumberland. 4 The Court notes that it is not unsympathetic to Howell’s position.

His fears regarding confinement are undoubtedly legitimate. However, the existence of a pandemic

does not authorize the undersigned to usurp the BOP’s authority and empty prisons, especially

where the facility has not been severely impacted by the outbreak. See United States v. Brown, No.

5:18 CR 111, Doc #: 48 at 3 (N.D. Ohio May 21, 2020).

B. Other Relevant Elements

        Because Howell fails the “extraordinary and compelling reasons” test, the Court need not

determine 1) whether he poses a danger to others should he be released or 2) whether reduction is

appropriate considering the § 3553(a) sentencing factors, pursuant to 18 U.S.C. § 3142(g) and 18

U.S.C. § 3553(a). See Hardin, No. 1:19 CR 240. However, the Court notes that Defendant’s

criminal history began when he was 18 years old, and he was given multiple chances on probation

which were repeatedly violated, oftentimes in cases involving firearms.

                                              III. Conclusion

        For the above reasons, Howell’s Motion, Doc ##: 46 and 56, is DENIED.

        IT IS SO ORDERED.


                                                        /s/ Dan Aaron Polster November 23, 2020
                                                        Dan Aaron Polster
                                                        United States District Judge




4
 COVID-19 Coronavirus, Federal Bureau of Prisoners, https://www.bop.gov/coronavirus/ (last visited Nov. 23,
2020). While the Court recognizes that there have been 20 positive tests COVID-19 at FCI Cumberland, 16 people
has recovered as of November 23, 2020.


                                                       3
